Citation Nr: 0638181	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied service connection for 
PTSD, hearing loss, and tinnitus.  The veteran filed a 
substantive appeal in March 2004 with all three issues.

By an April 2005 rating decision, the RO granted service 
connection for bilateral sensorineural hearing loss and 
tinnitus; therefore those issues are no longer in appellate 
status.  


FINDINGS OF FACT

The veteran does not have a current diagnosis of PTSD which 
is due to a verified service stressor. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in February 2003, May 2004, and June 2005 which 
asked him to submit certain information, and informed him of 
VA's responsibility concerning obtaining evidence to 
substantiate his claim. In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claim.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 
VA informed the veteran what he needed to substantiate his 
claim on appeal.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the February 2003 letter was sent to the veteran 
prior to the issuance of the April 2003 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  In addition, the veteran has 
submitted evidence in response to requests from the RO. 

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD.  
However he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for PTSD.  Despite the inadequate notice, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection for 
PTSD is not warranted.   Consequently, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to these elements.

II.  Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. 3.304(f). 

Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a) (2006), 
which incorporates the provisions of the Fourth Edition of  
the American Psychiatric Association's Diagnostic and  
Statistical Manual of Mental Disorders (DSM-IV).  
[Parenthetically, the Board notes that a recent amendment to 
38 C.F.R. § 3.304(f), effective May 7, 2002, which pertains 
to evidence necessary to establish a stressor based on 
personal assault, does not change the three criteria noted 
above. See 67 Fed. Reg. 0330-10332 (March 7, 2002).] 

Considering the evidence of record in light of the above- 
noted criteria, the Board finds that the claim for service 
connection must be denied because the weight of the competent 
evidence establishes that the diagnostic criteria for PTSD 
are not met. 

A March 2002 VA medical record reflects that a staff 
psychiatrist interviewed and conducted an examination of the 
veteran who was admitted to the hospital for alcohol 
detoxification and depression.  The veteran cites several 
acute psychosocial stressors to include his son's arrest, his 
personal financial problems and gambling issues, his wife's 
illness, feelings of guilt as to his strained relationship 
with his son, and having too much time on his hands from not 
working.  The diagnoses included alcohol dependence, 
pathological gambling, rule out substance induced mood 
disorder and rule out dysthymia.  

An April 2002 VA substance abuse treatment program record 
reflects that the veteran reported he was in an attack 
squadron in Vietnam.  The examiner stated that the veteran 
had nightmares, flashbacks, isolation and other signs of PTSD 
(especially startle response) and insomnia.  Mood and affect 
were within normal limits, moderate anxiety.  The assessment 
was PTSD, alcohol dependent, episodic.  

A June 2002 PTSD clinic record reflect that the veteran was 
oriented, negative for suicidal or homicidal ideations, 
speech and language was coherent and clear and his attention 
and concentration were adequate.  There was no evidence of 
psychotic symptoms.  Insight and judgment were intact. The 
impression was PTSD.

A July 2002 VA mental health evaluation by a psychiatry 
resident and the medical director of the VA PTSD program 
reflects that the veteran has a history of alcohol 
dependence, pathological gambling and depression.  The 
veteran reported a relapse on alcohol and gambling two to 
three times a week which he attributed to his son's recent 
court hearing in which his son was sentenced to treatment in 
a rehabilitation program.  It was noted that the veteran had 
a longstanding history of guilt for his perceived failure as 
a father when his son was growing up.  The veteran denied 
delusions, hallucinations, and suicidal or homicidal 
ideations.  He stated that people told him that his mind was 
racing.  He felt mildly depressed with feelings of guilt and 
decreased interests.  He denied anhedonia, crying spells, 
hopelessness, and denied and recent changes in energy levels.  
The assessment was adjustment disorder with depressed and 
anxious mood; history of dysthymia; alcohol dependence; 
pathological gambling; rule out cyclothymia.  

A February 2003 VA attending record notes presenting symptoms 
of a long history of PTSD due to Vietnam combat and alcohol 
dependence.  The veteran was admitted to the hospital for 
detoxification after an egg fight with his wife. The doctor 
opined that the veteran had a clear history of classic PTSD 
with nightmares, hypervigilance, avoidance, and startle since 
three years in Vietnam.  Also daily alcohol without other 
drugs since then.  The examiner noted that the veteran's 
pathological gambling, panic attacks in the context of PTSD 
and occasional dissociative symptoms during these.  On mental 
status examination orientation was full, mood and affect was 
euthymic.  The diagnosis was alcohol dependence, PTSD due to 
Vietnam, pathological gambling in early remission by the 
veteran's report.  

After a June 2005 VA PTSD examination, the examiner diagnosed 
alcohol dependence, depressive disorder NOS, panic disorder, 
in remission and anxiety disorder, NOS with features of PTSD.  
The examiner noted prior VA medical records reflecting that 
the veteran had received inpatient treatment for alcohol 
dependence and that he apparently began treatment for PTSD 
symptoms around June 2002 and that the records reflect PTSD 
symptoms that included both Criterion B and D, but none of 
the treatment notes clearly demonstrated whether the veteran 
experienced Criterion C symptoms as required for a PTSD 
diagnosis pursuant to 38 C.F.R. § 4.125(a) (2006).  In this 
regard, the examiner opined that the veteran did not meet the 
full criteria for PTSD because he did not indicate any clear 
avoidance of thoughts, feelings, conversations or reminders, 
any significant restriction of affect, or any difficulty 
remembering his traumatic events.  He had had nightmares, but 
not in the past year.  Furthermore, regarding the etiology of 
the veteran's PTSD symptoms, the examiner found that the 
evidence did not support that his symptoms were associated 
with the veteran's only verified stressor (witnessing the 
death of Lt. Heep while serving on the U.S.S. Constellation).  

While the VA outpatient medical records do include diagnoses 
of PTSD, the Board finds that the greater weight of the 
evidence indicates that the veteran does not have PTSD.  In 
this regard, the June 2005 VA examiner specifically examined 
the veteran for the purpose of determining whether the 
veteran had PTSD.  In doing so, she noted that prior VA 
outpatient treatment records included diagnoses of PTSD, yet 
the examiner opined that although the veteran had several 
significant symptoms of PTSD, he did not meet the full 
criteria for a diagnosis of PTSD.  In contrast, none of the 
VA medical records that diagnosed the veteran with PTSD 
clearly show how the veteran meets a diagnosis for PTSD under 
DSM-IV.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence).   Therefore, the Board finds the VA examiner's 
report, based on both an examination of the veteran and a 
thorough review of his medical history along with a very 
detailed rationale for the basis of the examiner's findings, 
to be of greater probative value than the VA outpatient 
treatment records.  Accordingly, the preponderance of the 
evidence is against the veteran's claim, and service 
connection for PTSD must be denied.  See Hayes v. Brown, 5 
Vet.  App. 60, 69-70 (1993) (it is the responsibility of the 
Board  to assess the credibility and weight to be given the  
evidence) (citing Wood v. Derwinski,  1 Vet. App. 190, 192-93  
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993) (the probative value of medical evidence is based  
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Even if the Board were to conclude that the veteran had a 
diagnosis of PTSD in accordance with DSM IV, there is no 
evidence linking such diagnosis to the veteran's only 
verified stressor of witnessing the death of Lt. Heep while 
serving on the U.S.S. Constellation.  The VA examiner, in 
June 2005, stated that the evidence did not support that his 
reported symptoms were due specifically to the verified 
stressor of the pilot's death.  He stated that the veteran's 
primary trauma was a separate experience and that most of his 
intrusive thoughts and nightmares have been related to other 
[unverified] traumatic events. 

As the competent and probative medical evidence on the 
question of psychiatric diagnosis establishes that the 
veteran does not meet the diagnostic criteria for PTSD, the 
Board finds that a critical element to establish service 
connection for such disorder is lacking, and that discussion 
of the remaining criteria of 38 C.F.R. § 3.304(f) simply is 
not necessary.  Moreover, there is no evidence of a diagnosis 
of PTSD which is due to the veteran's only verified stressor 
concerning the death of a pilot.  Accordingly, the Board must 
conclude that the criteria for service connection for PTSD 
are not met, and that the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 


doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


